                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                     Plaintiff,
                                                         Case No. 16-cr-21-PP
       vs.

SAMY M. HAMZEH,

                     Defendant.


                           SECOND MOTION IN LIMINE:
                        ATTORNEY CONDUCTED VOIR DIRE

       Samy Hamzeh, by counsel, moves under Fed. R. Crim P. 24(a) and his

constitutional right to a fair and impartial jury, to allow attorney-conducted voir dire. In

support of this motion, Hamzeh invites the Court’s attention to the following.

       The right to a fair and impartial jury is a cornerstone of American jurisprudence.

U.S. Const. amend. VI. Many, in fact, consider voir dire “the most significant part of any

trial.” Herald Price Fahringer, “Mirror, Mirror on the Wall…”: Body Language, Intuition,

and the Art of Jury Selection, 17 AM. J. TRIAL ADVOC. 197 (1993). And others declare that

there is no aspect of a trial more important to the ultimate outcome than the jury selection.

See, e.g., Margaret Covington, Jury Selection: Innovative Approaches to Both Civil and

Criminal Litigation, 16 ST. MARY’S L.J. 575, 575 (1985). (“Experienced trial lawyers agree

that the jury selection process is the single most important aspect of the trial

proceedings…”); Fahringer, supra at 197 (“Acknowledged experts in the field believe that

eighty-five percent of cases litigated are won or lost when the jury is selected[.]”).

                                                                        Federal Defender Services
                                                                               of Wisconsin, Inc.
     Case 2:16-cr-00021-PP-WED Filed 09/04/19 Page 1 of 11 Document 257
       When it comes to jury selection in federal court, Rule 24(a) provides that attorneys

be involved in the voir dire process by either conducting the voir dire, asking follow up

questions, or by providing a list of follow-up questions to be asked by the court. See

Rule 24(a)(1) – (2). Although Rule 24 gives trial courts broad discretion to regulate the

jury selection process, the Supreme Court has recognized that adequate voir dire is critical

to the protection of a defendant’s Sixth Amendment right to a fair trial. For example, in

Morgan v. Illinois, the Court emphasized: [P]art of the guarantee of a defendant's right to

an impartial jury is an adequate voir dire to identify unqualified jurors. Voir dire plays a

critical function in assuring the criminal defendant that his [constitutional] right to an

impartial jury will be honored.” 504 U.S. 719, 729-30 (1992). The Court continued:

“Without an adequate voir dire the trial judge's responsibility to remove prospective

jurors who will not be able impartially to follow the court's instructions and evaluate the

evidence cannot be fulfilled.” Id.

       While Fed. R. Crim. P. 24 gives wide discretion to the trial court, voir dire may have

little meaning if it is not conducted, at least in part, by counsel. After all, it is the parties,

rather than the court, who are immersed in the nuances of the case and most aware of its

strengths and weaknesses. In this case and as discussed below, follow-up questions will

be critical, and they will necessarily have to be tailored to the juror’s answer. And those

answers are more likely to be truthful if asked by an attorney instead of a judge. Thus,

allowing for attorney-conducted voir dire will be more time efficient and more likely to

provide a fair and unbiased jury than voir dire that is simply conducted by the Court. On

that point, it’s worth stressing the words of United States District Court Judge Mark
                                                2
                                                                            Federal Defender Services
                                                                                   of Wisconsin, Inc.
      Case 2:16-cr-00021-PP-WED Filed 09/04/19 Page 2 of 11 Document 257
Bennett, when he explained that because attorneys know the case better, they “are in the

best position to determine how explicit and implicit biases among potential jurors might

affect the outcome,” and they have greater incentive to develop strategies to ferret out

these biases. Mark W. Bennett, Unraveling the Gordian Knot of Implicit Bias in Jury Selection:

The Problems of Judge-Dominated Voir Dire, the Failed Promise of Batson, and Proposed

Solutions, 4 HARV. L. & POL’Y REV. 149, 160 (2010).

       Judge Bennett isn’t the only one to recognize that reality. The Fifth Circuit has

similarly recognized that even the most diligent judge will not be as familiar with the

nuances of the case as the parties and therefore will not have the same insights as to what

questions or follow-ups are necessary: “[W]e must acknowledge that voir dire

examination in both civil and criminal cases has little meaning if it is not conducted by

counsel for the parties. A judge cannot have the same grasp of the facts, the complexities and

nuances as the trial attorneys entrusted with the preparation of the case. The court does not

know the strength and weaknesses of each litigant’s case. Justice requires that each lawyer

be given an opportunity to ferret out possible bias and prejudice of which the juror himself may be

unaware until certain facts are revealed.” United States v. Ledee, 549 F.2d 990, 993

(5th Cir. 1977). Indeed.

       Here, as it is in any case, the parties are in the best position to determine what sorts

of questions are required to adequately determine juror bias. If the proper questions are

asked, peremptory challenges will be made based upon a thorough examination of juror

responses to questioning, ensuring a fair and impartial jury. See United States v. Dellinger,

472 F.2d 340, 368 (7th Cir. 1972) (recognizing that if the right to peremptory challenges is
                                                3
                                                                             Federal Defender Services
                                                                                    of Wisconsin, Inc.
      Case 2:16-cr-00021-PP-WED Filed 09/04/19 Page 3 of 11 Document 257
“not to be an empty one,” voir dire must allow sufficient inquiry into the background and

attitude of jurors to enable defendants to intelligently exercise their peremptory

challenges). Experience teaches that especially in a case like this, general questions about

whether a juror can be fair and impartial are inadequate because a prospective juror is

not “so alert to his own prejudices.” Id. 364-68 (quoting Swain v. Alabama, 380 U.S. 202,

219 (1965)). Indeed, research indicates that jurors are more likely to respond truthfully to

questions posed by an attorney than those posed by a judge, whom they perceive as an

authority figure. See Susan E. Jones, Judge vs. Attorney-Conduced Voir Dire: An Empirical

Investigation of Juror Candor, 11 LAW AND HUMAN BEHAVIOR 131 (1987).

       Similarly, in one of the largest empirical studies of voir dire, funded by the U.S.

Department of Justice, researchers found that in the employment context, the degree of

self-disclosure varies based on the interviewer’s perceived status within the employment

organization. Frank P. Andreano, Voir Dire: New Research Challenges Old Assumptions, 95

ILL. B.J. 474, 475 (Sept. 2007) (citing Deirdre Golash, Race, Fairness, and Jury Selection, 10

BEHAV SCI & L, 155-177 (1992)). As a result, employees were more willing to self-disclose

to interviewers within their own hierarchical level rather than to more authoritative

superiors. Id. It follows that research concerning employees would have a similar finding

with jurors, and it supports the contention that individual attorneys are best suited to

uncover honest responses from prospective jurors during voir dire. This body of research

also reveals one of the biggest concerns regarding judge-conducted voir dire: that “during

a judge-conducted voir dire, jurors attempted to report not what they truly thought or felt

about an issue, but instead what they believed the judge wanted to hear.” Id. at 476.
                                              4
                                                                         Federal Defender Services
                                                                                of Wisconsin, Inc.
     Case 2:16-cr-00021-PP-WED Filed 09/04/19 Page 4 of 11 Document 257
That’s because most jurors are sensitive to “social comparison information” and therefore

are reluctant to deviate from the socially acceptable response. Robert M. Arkin, et. al.,

Social Anxiety, Self-Presentation, and Self-Serving Bias and Casual Attribution, 38 JOURNAL OF

PERSONALITY AND SOCIAL PSYCHOLOGY 23 (1980). In short, the higher the status of the

person asking the questions the more likely the juror is to give the answer that he or she

believes that the questioner wants to hear. If a judge asks the question, you get the

socially appropriate answer. If an attorney asks the question, you may get something

closer to the truth. And the parties are entitled to truthful answers from the potential

jurors.

          Beyond that, it’s worth noting two important points in support of allowing

attorney conducted voir dire. First, it’s not unusual for courts to allow for some attorney-

conducted voir dire in high profile cases. In notorious cases, it is more common for voir

dire to be conducted equally by judge and attorney or for voir dire to be conducted

primarily by attorneys than it is in routine cases. Paula L. Hannaford-Agor, When All Eyes

Are Watching: Trial Characteristics and Practices in Notorious Trials, 91 AMERICAN

JUDICATURE SOCIETY 197, 198 (2008). And second, studies have shown that there is no

significant increase in jury selection times in cases that involved attorney-conducted voir

dire from those that did not. Valerie P. Hans & Alayna Jehle, Avoid Bald Men And People

With Green Socks, 78 CHI KENT L REV. 1179, 1185 (2003) (citing 1994 memorandum of

survey of federal judges conducted by Federal Judicial Center).

          Beyond the fact that high-profile cases often feature attorney conducted voir dire

and that it will not increase the amount of time spent selecting a jury, another reason for
                                               5
                                                                         Federal Defender Services
                                                                                of Wisconsin, Inc.
     Case 2:16-cr-00021-PP-WED Filed 09/04/19 Page 5 of 11 Document 257
attorney-conducted voir dire is the necessity of inquiring of the jury on their views on race,

religion, ethnicity, and any other biases they may have, explicit or implicit. See generally

Samuel R. Sommers & Phoebe C. Ellsworth, White Juror Bias: An Investigation of Prejudice

Against Black Defendants in the American Courtroom, 7 Psychol. Pub. Pol’y & L. 201 (2001).

A wealth of research has convincingly shown that race influences the way individuals

perceive and behave even when those individuals are unaware of the influence of race. 1

Such research has demonstrated that “[b]ias is largely unconscious and often at odds with

conscious beliefs.” 2 The Implicit Association Test (IAT), a social psychology test taken by

over fourteen million people, has found that “[s]eventy-five percent of those who have

taken the race IAT have demonstrated implicit racial bias in favor of Whites.” 3 Without

attorney directed voir dire, addressing jurors’ views on the sensitive subjects, peremptory

challenges are more likely to rely on stereotypes than a juror’s actual ability to remain

and decide the case impartially—to do so with integrity. “Integrity” is, of course,

fundamental to “the constitutional concept of trial by jury.” Turner v. Louisiana, 379 U.S.

466, 472 (1965). Nothing is so essential to the “integrity” of the jury right as the

requirement that “verdict[s] ‘must be based upon the evidence developed at the trail’” in

light of “calm and informed judgment,” rather than upon pre-existing bias, prejudgment,

or passion. Id.




1 Peter Joy, Race Matters in Jury Selection, 109 N.W. U. L. REV. COLLOQUY, 181 (2015).
2 Cynthia Lee, A New Approach to Voir Dire on Racial Bias, 5 U.C. IRVINE L. REV. 843, 860 (2015).
3 Cynthia Lee, Making Race Salient: Trayvon Martin and Implicit Bias in a Not Yet Post-Racial Society,

   91 N.C.L. REV. 1555, 1572 (2003).
                                                        6
                                                                                       Federal Defender Services
                                                                                              of Wisconsin, Inc.
      Case 2:16-cr-00021-PP-WED Filed 09/04/19 Page 6 of 11 Document 257
       To that end, the Supreme Court in its groundbreaking decision in Pena-Rodriguez

v. Colorado, recognized the obligation of courts “to confront racial animus” and that “the

Constitution at times demands that defendants be permitted to ask questions about racial

bias during voir dire.” 137 S. Ct. 855, 867–68 (2017). The Court also emphasized that the

“familiar and recurring evil” of racial bias, if left unaddressed, “risk[s] systematic injury

to the administration of justice.” Id. at 868. If bias isn’t adequately explored during voir

dire, the situation that arose in Pena-Rodriguez—a juror expressing racial, religious, or

ethnic animus during deliberations—is much more likely to arise.

       When those aspects of a juror’s character are disclosed in voir dire everyone

benefits. The failure of jurors to disclose potential bias impugns the fairness and integrity

of the trial process, and it threatens public faith in the fundaments of our justice system.

Not only does the social science research support the defense’s premise that jurors will

disclose more relevant information in attorney-conducted voir dire rather than judge-

conducted voir dire but also the best way to avoid those potential pitfalls and provide

Hamzeh his constitutional right to a jury that is not biased against him on account of his

religion or ethnicity is to allow attorneys to conduct voir dire. From the defense’s

perspective, there are several major areas of concern in jury selection in this case,

including: exposure to pretrial publicity; pro-law enforcement bias; strong feelings about

terrorism; and strong feelings about guns. But by far the most significant concern is that

Hamzeh, as a Muslim and Palestinian, born to immigrants, has to face the reality that he

is subject to enormous prejudice in this country. For that reason, the defense (and the

Court) cannot simply rely on the Court questioning prospective jurors about whether
                                             7
                                                                        Federal Defender Services
                                                                               of Wisconsin, Inc.
     Case 2:16-cr-00021-PP-WED Filed 09/04/19 Page 7 of 11 Document 257
they agree that they can be fair. As expressed below, when it comes to biases towards

Muslims such questioning is unlikely to reveal much about the juror’s true inner

thoughts.

      In counsel’s experience, an extensive juror questionnaire combined with attorney-

conducted voir dire are most likely to produce relevant information from jurors that will

allow the parties to make appropriate strikes for cause and intelligently exercise their

peremptory challenges. In a prior case in this district, United States v. Rahman,

Case No. 11-cr-103, a significant number of jurors responding to a questionnaire

expressed some level of discomfort with Muslims. These jurors were questioned

individually in chambers and several were struck for cause based on their feelings about

Muslims. One juror, having revealed her discomfort with Muslims in her questionnaire,

disclosed during questioning in chambers that because there were Muslims in the gallery

during jury selection she worried about possibly being shot when she left the building.

The juror was pleasant and didn’t appear hostile, but obviously harbored fears that

disqualified her from serving as a juror. Without the questionnaire and follow-up, this

would not likely have been exposed. It would have been unlikely that she would have

spoken up in response to a perfunctory question about whether she could be fair knowing

the defendant was a Muslim. And she wasn’t the only juror who disclosed feelings that

disqualified the juror from serving based on bias against Muslims.

      Counsel’s concerns are not merely anecdotal. Many studies and news stories

reveal that a significant percentage of Americans view Muslims (at best) with suspicion.

One law review article looking comparatively at prejudice against African-Americans
                                            8
                                                                     Federal Defender Services
                                                                            of Wisconsin, Inc.
     Case 2:16-cr-00021-PP-WED Filed 09/04/19 Page 8 of 11 Document 257
and Muslims observed that while there’s evidence that there’s less (but still significant)

unconscious bias against Muslims than African-Americans, “there is some evidence to

suggest that bias against Muslims is more likely to be expressed explicitly.” Sheryll

Cashin, To Be Muslim or “Muslim-Looking in America: A Comparative Exploration of Racial

and Religious Prejudice in the 21st Century, 2 DUKE F.L. & SOC. CHANGE 125, 127 (2010). The

author based this conclusion on the level of defamation of Muslims and Islam in

television, radio, websites, newspapers, and print. Id. at 128. The article also noted that a

2007 Pew research survey found that 35% of survey participants claimed an unfavorable

view of Muslims (as compared to 8% for African-Americans). Id. at 128. That is not an

insignificant difference.

       Beyond that, a few quick examples of surveys or articles that raise concern about

prejudice against Muslims include:

    o 82% of American adults believe Muslims are subject to some discrimination and
      56% say they are discriminated against a lot. 63% believe that being Muslim hurts
      someone’s chances for advancement in American society at least a little and 31%
      say a lot. 4

    o Half of Americans say Islam is not part of “mainstream American society,” and
      41% say Islam encourages violence more than other faiths. 5

    o Only 66 %of Americans would vote for a Muslim presidential candidate. 6

    o Muslims are viewed more unfavorably than almost all other groups and
      unfavorable views are held by a significant number of Americans about Muslims,
      including that Muslims are insufficiently American, Muslims are more violent and



4 https://www.pewresearch.org/fact-tank/2019/05/17/many-americans-see-religious-discrimination   in-
   u-s-especially-against-muslims/
5 https://www.theatlantic.com/politics/archive/2017/07/American muslims trump/534879/
6 https://www.newsweek.com/republicans-vote-muslim-president-poll-1424108

                                                 9
                                                                           Federal Defender Services
                                                                                  of Wisconsin, Inc.
      Case 2:16-cr-00021-PP-WED Filed 09/04/19 Page 9 of 11 Document 257
        less trustworthy than other groups, and 16% even express agreement with
        denying the right to vote to Muslims who are American citizens. 7

    o Muslims accused of plotting violence receive seven times more media attention,
      the government recommends three times longer sentences, and the sentences
      imposed are four times longer than for non-Muslims. 8

    o Even among Americans who report no personal prejudice toward Muslims, one-
      third say they have an unfavorable opinion about Islam. 9

        Hamzeh is a Muslim, of Palestinian heritage, and the son of Jordanian citizens.

Hamzeh’s religious and ethnic identity presents a significant threat to Hamzeh’s

constitutional guarantee of a fair trial due to the bias many Americans hold against

Muslims, Palestinians, people from the Middle East, and immigrants. This Court has a

duty to dispel juror bias during voir dire. A judge simply asking whether the defendant’s

religion is an issue is not enough to confront the potential of religious and ethnic animus

amongst jurors. See Dellinger, 472 F.2d at 368. The best way to ensure that religious and

ethnic biases are meaningfully addressed is through a combination of a juror

questionnaire, judicial questioning, and attorney-conducted voir dire. Without such

measures, the likelihood of a Pena-Rodriguez-like situation are likely to increase—

significantly. After all, the defense has reason to believe that avoiding racial disparity in

the jury-selection process is especially important in this District, which is




7 John Sides & Dalia Mogahed, Muslims in America: Public Perceptions in the Trump Era, (Democracy
   Fund Voter Study Group June 2018) https://www.voterstudygroup.org/publication/muslims-in-
   america#fn-5
8 Murtaz Hussein, Muslims Accused of Plotting Violence Get Seven Times More Media Attention and Four

   Times Longer Sentences, The Intercept (April 4, 2018), https://theintercept.com/2018/04/05/muslims-
   violence-media-attention-prosecution/
9 Gallup, Islamaphobia: Understanding Anti Muslim Sentiment in the West, https://news.gallup.com/po

   ll/157082/islamophobia-understanding-anti-muslim-sentiment-west.aspx
                                                    10
                                                                                   Federal Defender Services
                                                                                          of Wisconsin, Inc.
     Case 2:16-cr-00021-PP-WED Filed 09/04/19 Page 10 of 11 Document 257
overwhelmingly White. Beyond that, there is evidence suggesting that the jury selection

plan in this District effectively excludes one minority juror on average from each jury by

underrepresenting minorities as a whole by approximately 8 percent, and perhaps more,

in the jury pool. See United States v. Ganos, et al, 18-CR-62 (E.D. Wis.) R. 116 at 8-10. Thus,

the defense respectfully requests that in accordance with both the Sixth Amendment and

Rule 24, that the Court allow attorney-conducted voir dire in this case.

       Dated at Milwaukee, Wisconsin this 4th day of September, 2019.

                                           Respectfully submitted,

                                           /s/     Craig W. Albee
                                           Craig W. Albee, WI Bar #1015752
                                           Joseph A. Bugni, WI Bar #1062514
                                           FEDERAL DEFENDER SERVICES
                                            OF WISCONSIN, INC.
                                           517 E. Wisconsin Ave - Rm 182
                                           Milwaukee, WI 53202
                                           Tel. (414) 221-9900
                                           E-mail: craig_albee@fd.org

                                           Counsel for Defendant, Samy M. Hamzeh




                                              11
                                                                          Federal Defender Services
                                                                                 of Wisconsin, Inc.
     Case 2:16-cr-00021-PP-WED Filed 09/04/19 Page 11 of 11 Document 257
